Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 8, 2021

                                       No. 04-20-00546-CV

                                  Richard Louis FLEMING, III,
                                           Appellant

                                                 v.

                              NASA FEDERAL CREDIT UNION,
                                        Appellee

                        From the County Court, Guadalupe County, Texas
                                 Trial Court No. 2020-CV-0167
                            Honorable Bill Squires, Judge Presiding


                                          ORDER

        Appellant’s brief was due on December 21, 2020. On January 8, 2021, this court notified
appellant that his brief was late and directed him to respond to this court in writing within ten
days of the date of our notification, stating a reasonable explanation for failing to timely file the
brief and that he was taking affirmative steps to remedy the deficiency. Neither the brief nor a
motion for extension of time has been filed.

        We, therefore, ORDER appellant to file, no later than February 18, 2021, his
appellant’s brief and a written response reasonably explaining (1) his failure to timely file the
brief and (2) why appellee is not significantly injured by appellant’s failure to timely file a
brief. See TEX. R. APP. P. 38.8(a)(1). If appellant fails to file a brief and the written response by
the date ordered, we will dismiss the appeal for want of prosecution. See id.; see also TEX. R.
APP. P. 42.3(b), (c).




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court